Citation Nr: 1735777	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-21 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disorder, claimed as ischemic heart disease, due to Agent Orange exposure.

2.  Entitlement to service connection for type II diabetes mellitus, due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to September 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2015, the Board remanded the claims for further evidentiary development.  As discussed in more detail below, the Board finds that there has not been substantial compliance with the remand directives and that it may not proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay regarding the issues on appeal; however, there has not been substantial compliance with the prior June 2015 remand directives.  

The Veteran contends that he has type II diabetes mellitus and a heart disorder (claimed as ischemic heart disease) as a result of herbicide exposure while stationed aboard the USS Hassayampa off the coast of Vietnam.  Specifically, the Veteran asserts that the USS Hassayampa was in Da Nang Harbor in June 1966.  As a consequence, the Veteran argues that he is entitled to presumptive service connection for both conditions.  See 38 C.F.R. § 3.309(e) (2016).

The Veteran's personnel records show that, with the exception of a brief interval in January 1967, he served aboard the USS Hassayampa from March 1965 to September 1967.  The RO has determined that the during the Veteran's active duty service the USS Hassayampa served in the official waters of the Republic of Vietnam in 1965 from May 5- 23, from May 25 to June 5, from June 17-30, from July 10-20, from July 26-29, from August 16-25, from September 2-11, from September 20 to October 3, from October 18 to November 1, and from November 12-24.  In 1966, the Hassayampa was in Vietnamese waters from June 28 to July 5, from July 14-23, from July 31 to August 6, from August 17-22, from September 4-10, from September 23 to October 2, from October 18-22, and from October 30 to November 13, 1966. 

The Board remanded the claim in June 2015 to determine whether the Hassayampa was ever in Da Nang Harbor while the appellant was a member of ship's company.  The remand directive specifically requested that the AOJ must contact the National Personnel Records Center and the U.S. Army and Joint Services Records Research Center to attempt to verify the exact locations of the USS Hassayampa during the months the Veteran served on that ship while that ship was in the territorial waters of the Republic of Vietnam. M21-1, IV, ii, 1, H, 28, i.  

The evidence shows that in March 2016, the AOJ submitted a request to the Joint Service Research and Record Center (JSSRC) requesting confirmation of the Veteran's service in the Republic of Vietnam.  The Veteran's DD 214 and service personnel records were associated with the electronic claims file in March 2016.  In April 2016, the AOJ issued a Formal Finding failing to corroborate the Veteran's allegation of exposure to herbicides.  The formal finding stated the following: "JSRRC responded and stated a 1966 command history for the USS Hassayampa was reviewed. The command history states that the USS Hassayampa (AO-145) was in the Vietnamese waters during September 1966. The USS Hassayampa anchored briefly at Da Nang Harbor, RVN to offload personnel going to the Naval Ship Hospital, the USS Repose, and other various duty stations. It was also noted that no ship personnel are recorded as going ashore in Vietnam."  

The Board notes that in light of the United States Court of Appeals for Veterans Claims (Court) in Gray v. McDonald, 27 Vet. App. 313 (2015), VA reconsidered the definition of inland and offshore waterways, and on February 5, 2016, the Director of Compensation Service issued additional guidance on this issue.  The applicable provisions of the M21-1 Manual were modified, specifically those provisions defining inland waterways and offshore waters and designating some of the specific locations determined to be within those categories.  The Manual reaffirmed that the presumption of exposure to Agent Orange requires evidence establishing duty or visitation within the Republic of Vietnam and that service on offshore waters does not establish a presumption of exposure to Agent Orange.  The current Manual provided guidance on how to determine whether a waterway is considered inland (brown water) or off shore (blue water).  Da Nang Harbor is specifically identified as a location considered being within the offshore waters of the Republic of Vietnam. VBA Manual M21-1, IV.ii.1.H.2.c.  

Nonetheless, the evidence reflects while the Veteran was stationed on the USS Hassayampa it was in the official waters of the Republic of Vietnam on several occasions in 1965 and 1966.  The electronic claims file does not reflect that the AOJ attempted to verify all of the locations of the USS Hassayampa during the months the Veteran served on that ship while that ship was in the territorial waters of the Republic of Vietnam as requested by the Board in the June 2015remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) ((holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Documentation of the locations of the USS Hassayampa during the times it was in the official waters of the Republic of Vietnam is necessary in order to determine if the USS Hassayampa entered the inland waterways at any time while the Veteran served aboard the ship.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and the U.S. Army, the Joint Services Records Research Center, or any other appropriate agency to attempt to verify the exact locations of the USS Hassayampa during the time the Veteran served on that ship while it was in the territorial waters of the Republic of Vietnam to include obtaining the ship deck logs during the relevant time periods. 

2.  After the precise locations of the USS Hassayampa during the times noted above are determined, the AOJ must review those locations and address whether the USS Hassayampa ever entered any inland waterway of the Republic of Vietnam.

3.  Thereafter, if Agent Orange exposure cannot be verified, issue a formal finding explaining all steps taken and notify the Veteran and his representative.

4.  Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the appeal should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




